April 25, 2013 DREYFUS FUNDS, INC. - Dreyfus Mid-Cap Growth Fund Supplement to Summary and Statutory Prospectuses dated May 1, 2012 The following information supersedes and replaces the information contained in “Portfolio Management” in the summary prospectus and "Fund Summary – Portfolio Management” in the statutory prospectus: The fund's investment adviser is The Dreyfus Corporation. Todd W. Wakefield, CFA, and Robert C. Zeuthen, CFA, are the fund's primary portfolio managers, positions they have held since April 2013 and March 2010, respectively. Messrs.
